UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-36508 KITE PHARMA, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 27-1524986 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 2225 Colorado Avenue
